 



Exhibit 10.38
FIRST AMENDMENT TO
LINE LETTER
This FIRST AMENDMENT TO LINE LETTER, dated as of July 26, 2007, is between RZB
FINANCE LLC (“RZB”) and Penn Octane Corporation (the “Borrower”).
W I T N E S S E T H:
WHEREAS, RZB and the Borrower are parties to an Amended and Restated Line Letter
dated as of September 15, 2004 (as amended, the “Line Letter”; capitalized terms
used herein having the meanings ascribed thereto in the Line Letter unless
otherwise defined herein);
WHEREAS, the Borrower and RZB desire to amend the Line Letter in several
respects;
NOW, THEREFORE, the parties hereto hereby agree as follows:
Section 1. Amendments.
The Line Letter is hereby amended, effective on the Effective Date referred to
in Section 2 hereof, as follows:
(a) The following clause is added at the end of the first sentence of Section
1(a) of the Line Letter after the words “at any one time outstanding”:
“provided that such amount shall be reduced by the outstanding principal amount
from time to time of the loan made by RZB to Rio Vista Energy Partners L.P. on
or about July 26, 2007 in the original principal amount of $5,000,000 (the “RV
Loan”). Accordingly, upon RZB making the RV Loan, the amount of the Credit
Facility will be reduced to Ten Million Dollars ($10,000,000) but such amount
shall, subject to RZB’s discretion as described below, be increased dollar for
dollar by the principal amount of repayments of the RV Loan, provided such
increase shall occur only if such repayments shall be made when no event of
default under the agreements relating to the RV Loan shall have occurred and no
demand for payment of the RV Loan shall have been made.”
Section 2. Effectiveness of Amendment.
This First Amendment shall become effective on the date (the “Effective Date”)
on which RZB shall have received (a) this First Amendment duly executed by all
parties hereto and (b) such corporate authorization documents of the Borrower as
RZB shall request.

 

- 1 -



--------------------------------------------------------------------------------



 



Section 3. Effect of Amendment; Ratification; Representations; etc.
(a) On and after the date hereof, when counterparts of this First Amendment
shall have been executed by all parties hereto, this First Amendment shall be a
part of the Line Letter, all references to the Line Letter in the Line Letter
and the other Loan Documents shall be deemed to refer to the Line Letter as
amended by this First Amendment, and the term “this Agreement”, and the words
“hereof”, “herein”, “hereunder” and words of similar import, as used in the Line
Letter, shall mean the Line Letter as amended hereby.
(b) Except as expressly set forth herein, this First Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Line Letter, as amended hereby, and the Line Letter, as amended hereby, is
hereby ratified, approved and confirmed in all respects.
(c) In order to induce RZB to enter into this First Amendment, the Borrower
represents and warrants to RZB that before and after giving effect to the
execution and delivery of this First Amendment:

  (i)  
the representations and warranties of the Borrower set forth in the Line Letter
and in the other Loan Documents are true and correct, and
    (ii)  
no Event of Default or event or condition that, with the giving of notice or
passage of time or both, would constitute an Event of Default has occurred and
is continuing.

Section 4. New York Law.
This First Amendment shall be construed in accordance with and governed by the
laws of the State of New York applicable to agreements made and to be performed
in said State.
Section 5. Severability.
If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in order to carry out the intentions of the parties hereto as nearly
as may be possible, and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

- 2 -



--------------------------------------------------------------------------------



 



Section 6. Counterparts.
This First Amendment may be executed by the parties hereto individually or in
any combination, in one or more counterparts, each of which shall be an original
and all of which shall together constitute one and the same amendment.
Signatures of the parties may appear on separate counterparts.
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first above written.

              PENN OCTANE CORPORATION   RZB FINANCE LLC
 
           
By:
  /s/ Ian Bothwell   By:   /s/ Pearl Geffers
 
           
 
  Name: Ian Bothwell       Name: Pearl Geffers
 
  Title: Acting Chief Executive Officer       Title: First Vice President
 
           
 
      By:   /s/ Nancy Remini
 
           
 
          Name: Nancy Remini
 
          Title: Vice President

 

- 3 -